Citation Nr: 0510346	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  98-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
right shoulder disorder.  

2.   Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for pes 
planus with hallux valgus, callosities and degenerative 
arthrosis.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for degenerative joint 
disease of the left ankle.  

5.  Entitlement to service connection for degenerative joint 
disease of the right ankle.  

6.  Entitlement to service connection for a bilateral knee 
disorder.  

7.  Entitlement to service connection for depression.  

8  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

9.  Entitlement to a total service-connected disability 
rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
October 1998 and January 2001 remands.  

The Board observes, that the transcript of the January 2002 
RO hearing shows that the veteran withdrew claims for service 
connection for a heart condition, diabetes, bleeding of the 
colon and depression.  Since that hearing, he has reinstated 
his claim for service connection for depression, claiming 
that the condition is secondary to his hearing loss.  

The veteran provided testimony at the February 2005 
videoconference hearing over which the subscribed Veterans 
Law Judge presided.  A transcript of the hearing proceedings 
has been made a permanent part of the record.  

The merits of the claim for service connection for a right 
shoulder disability and the claims for service connection for 
a right ankle disability, depression secondary to hearing 
loss and TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Originally, service connection was denied for a right 
shoulder disability in a March 1974 rating decision, and the 
RO notified the veteran of that determination by virtue of 
its April 1974 letter.  

3.  The veteran did not initiate a timely appeal from the 
March 1974 rating decision, but attempted to reopen his claim 
for service connection for a right shoulder disability in 
October 2001.  

4.  The evidence received into the record since the March 
1974 rating decision includes a May 2002 statement from V. K. 
Verma, M.D. that shows that the veteran had chronic recurrent 
right shoulder dislocations since 1967 after participating in 
basic training; this evidence was not previously of record, 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim for service 
connection.  

5.  Service connection was denied for bilateral pes planus in 
a June 1974 Board decision.  

6.  The RO denied entitlement to service connecting for pes 
planus in October 1996, and notified the veteran of that 
determination in a letter dated later that month; the veteran 
did not file a timely appeal to this denial.  

7.  The veteran filed a claim for service connection for 
hallux valgus and callosities with degenerative arthrosis, in 
April 1997; the RO has developed this claim to include 
service connection for pes planus.  

8.  The evidence received into the record since the June 1974 
Board decision and the October 1996 rating decision consists 
of testimony provided at the February 1998 and January 2002 
RO hearings, the February 2005 Board hearing, reports of VA 
evaluation and treatment from the mid-1990s, reports of 
private treatment from May 2002 and medical opinions obtained 
in VA examinations.  

9.  A hearing loss in the left ear was documented at the 
veteran induction and separation examination; no increase in 
the underlying condition is indicated as the veteran's 
hearing was normal on the initial VA audiometric examination 
in May 1998.  

10.  A hearing loss in the right ear was first identified in 
service and has been demonstrated on postservice VA 
audiometric examinations in May 1998 and April 2002.  

11.  The veteran does not have degenerative joint disease of 
the left ankle associated with injury, disease or event noted 
during his military service.  

12.  The veteran does not have a bilateral knee disability 
associated with injury, disease or event noted during his 
military service.  

13.  The veteran does not have degenerative disc disease of 
the lumbar spine related to injury, disease or event noted 
during his military service.  


CONCLUSIONS OF LAW

1.  The March 1974 rating decision that denied service 
connection for a right shoulder disability was final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2001).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (effective prior to August 29, 2002).  

3.  The June 1974 Board decision and the October 1996 rating 
decision are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2004).   

4.  New and material evidence has not been received to reopen 
the claim for service connection for bilateral pes planus 
with callosities, hallux valugus and degenerative arthrosis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2002).  

5.  The presumption of soundness is overcome by clear and 
unmistakable evidence that a left ear disability existed 
prior to service, and hearing loss in the left ear was not 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2004); VAOPGCPREC 3-
2003 (July 16, 2003).  

6.  Hearing loss in the right ear was incurred in the 
veteran's active wartime service.  38 U.S.C.A. §§ 1110, 1111, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306 (2004); VAOPGCPREC 3-2003 (July 16, 
2003).  

7.  A left ankle disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

8.  A bilateral knee disability was not incurred in or 
aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

9.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence 
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, on November 9, 
2000, the President signed into law the Veterans Claim 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) that eliminated the requirement of a well-grounded 
claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  The Board acknowledges that for the purpose of 
establishing new and material evidence, the credibility of 
the new evidence is presumed.  Kutscherousky, v. West, 12 Vet 
App 369 (1999).  

Since August 2001, the amended version of 38 C.F.R. § 3.159 
provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating.  38 C.F.R. § 3.156(a) (2004).  


Right shoulder disorder.

The originating agency denied entitlement to service 
connection for a right shoulder disability in March 1974.  At 
that time service medical records showed a history of 
frequent dislocations of the right shoulder; but, the initial 
VA examination in February 1974 showed the joint was 
basically stable.  The RO advised the veteran of the denial 
of service connection by a letter dated in April 1974.  The 
veteran did not initiate an appeal from the March 1974 
decision, and that decision became final.  

The veteran attempted to reopen the claim for service 
connection for a right shoulder disability in October 2001.  
Consequently, the law in effect since August 29, 2001, is 
applicable. 

The evidence received into the record since the 1974 denial 
constitutes new and material evidence as defined above.  
Statements submitted by V. K. Verma, M.D. show that the 
veteran had a history of recurrent right shoulder 
dislocations since 1967 after participating in basic training 
while in service.  This evidence is new as it was not 
previously of record and is relevant and probative because it 
shows current disability and suggests a continuity of 
symptoms in the right shoulder since the initial injury in 
service.  

In the same way, other evidence, including the veteran's 
testimony at the January 2002 RO hearing and testimony 
provided at the February 2005 Travel Board hearing, provided 
assertions relative to the continuity of symptoms from the 
time of the veteran's military service through the present.  

Basically, the evidence received since the March 1974 rating 
decision addresses material elements of service connection 
that were not present at the time of the prior disallowance, 
and therefore, raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been received to reopen the 
claim for service connection.  As noted above, the merits of 
the claim for service connection will be addressed in the 
remand that follows.  

Pes planus.

The RO denied entitlement to service connection for a foot 
disability, characterized by pes planus, bilateral, with 
hallux valgus, callosities and degenerative arthrosis in a 
March 1974 rating decision.  The veteran was notified of the 
denial of service connection for flat feet, callosities and 
degenerative arthrosis in an April 1974 letter.  The veteran 
expressed disagreement with the denial of service connection 
in April 1974.  The RO developed the appeal as a claim for 
service connection for pes planus with callosities.  

The Board denied entitlement to service connection for 
bilateral pes planus in June 1974, finding that, in pertinent 
part, the veteran's pes planus preexisted his military 
service and did not increase in severity therein.  On these 
bases, the Board concluded that the presumption of soundness 
was overcome by clear and unmistakable evidence, that pes 
planus existed prior to service and that the preservice 
condition was not aggravated therein.  

The veteran filed another claim for service connection for 
bilateral pes planus in August 1996.  In October 1996, the 
originating agency determined that new and material evidence 
had not been received to reopen the claim for service 
connection for bilateral pes planus, and notified the veteran 
of the denial of benefits in an October 1996 letter.  

The October 1996 rating decision was final with respect to 
the claim for service connection for pes planus because, the 
veteran did not initiate a timely appeal.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2004).  The evidence in the 
record at that time included a notarized statement from Mr. 
W. who reported that he was aware of the veteran's chronic 
foot problem when both he and the veteran were stationed in 
Germany.  The origination agency determined that this 
evidence was not new or material and consequently did not 
reopen the veteran's claim.  

Before a year elapsed, the veteran filed another application 
for service connection for foot disabilities, classified as 
hallux valgus, callosities with degenerative arthrosis, in 
April 1997.  Service connection was denied for the these 
conditions in October 1997.  The veteran expressed 
disagreement with the denial of service connection in 
December 1997.  

The veteran's attempt to reopen his claim for service 
connection was submitted prior to August 29, 2001.  
Consequently, the previous version of 38 C.F.R. § 3.159 is 
applicable.  

The evidence received into the record since the October 1996 
rating decision consists of testimony provided at the 
February 1998 and January 2002 RO hearings, the February 2005 
Board hearing, reports of VA evaluation and treatment from 
the mid-1990s, reports of private treatment from May 2002 and 
medical opinions obtained in VA examinations conducted in 
March 1998 and April 2004.  

In testimony provided at RO and Board hearings the veteran 
asserted his opinion that his foot condition worsened during 
his military service as a consequence of his military boots 
and the strenuous activity.  While the veteran's contentions 
regarding the origin of his foot condition has been 
considered, such statements are probative only to the extent 
that a layperson can discuss personal experiences.  But, 
generally, laypersons cannot provide medical evidence because 
they lack the competence to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The VA medical records from and private treatment reports 
from reflect ongoing evaluation and treatment for the 
veteran's foot disabilities.  Although a July 1996 reports 
show calluses since 1967, there is no indication whether the 
condition originated in the veteran's service or prior 
thereto.  The Board observes that the veteran's service 
commenced in August 1967.  This evidence is new because it 
was not previously of record, however, it is cumulative in 
nature as it shows continued treatment similar to all the 
records submitted in the past but it is not material as it 
does not suggest that current disability is associated with 
the veteran's military service.  

Medical opinions recorded in March 1998 and again in April 
2002 reflect that the veteran's flat feet are a congenital 
abnormality and not the result of any injury to the feet in 
the military.  Specifically, in the April 2002 report, the 
examiner addressed the veteran's contentions that his 
military boots were the cause of his foot deformities, 
including bunions, plantar calluses and congenital bilateral 
pes planus, stating:  

"I believe that deformities that he has 
are due to this congenital structural 
deformity.  Military boots are not 
structured to cause bunions. . . . In my 
opinion, most of his findings are 
secondary to his congenital status and 
structure as described."  

This evidence is new, as it was not previously of record.  It 
does not satisfy the requirement of materiality however, 
because it is actually negative evidence.  In other words 
this evidence is not supportive of the veteran's allegation 
that his foot conditions are related to his military service.  

In summary, the Board finds that the veteran has not 
presented new and material evidence to reopen the claim for 
service connection for bilateral foot disabilities.  The 
evidence received since the 1974 and 1996 denials of service 
connection is not relevant and probative to the issue at 
hand, and is not so significant that it must be viewed with 
all the evidence in order to fairly decide the veteran's 
claim.  

Service Connection
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, the veteran is advised that 
arthritis is presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111 (West 2002).  

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service. A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches. VAOGCPREC 3-2003 (July 16, 2003); 
see generally Cotant v. Principi, 17 Vet. App. 116, 124 
(2003) (CAVC raised the question of the proper interpretation 
of sections 1111 and 1153 and the validity of the pertinent 
part of 38 C.F.R. § 3.304(b) under that interpretation).

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. June 1, 2004).

The Court held that, in the case of wartime service, "it may 
be overcome only 'where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.'" Wagner v. Principi, 370 F.3d 1089 (Fed Circ June 
1, 2004) (citing 38 U.S.C. § 1111); see VAOGCPREC 3- 2003 
(July 16, 2003). 

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry into service or because preexistence was 
demonstrated by clear and unmistakable evidence, the 
presumption of aggravation must be considered.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where preservice 
disability underwent an increase in severity during service.  
Jordan v. Principi, No. 00-206 (September 26, 2002), Crowe, 7 
Vet. App. 238 (1994); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The presumption of aggravation may be rebutted by affirmative 
evidence that the preexisting condition was not aggravated by 
service, which may include affirmative evidence that any 
increase in disability was due to an intercurrent disease or 
injury suffered after separation from service or evidence 
sufficient, under 38 C.F.R. § 3.306, to show that the 
increase in disability was due to the natural progress of the 
preexisting condition.  Splane v. West, 216 F. 3d 1058 
(2000); 38 C.F.R. § 3.306 (d) (2).  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  Jordan, supra.  The Court has held that 
temporary or intermittent inservice flare-ups of a preservice 
condition without evidence of worsening of the underlying 
condition are not sufficient to be considered aggravation in 
service.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

Service connection may be established where disability is 
shown to be proximately due to a service-connected 
disability.  38 C.F.R. § 3.310(a).  

Congenital or developmental abnormalities are not considered 
disabilities for which service-connected disabilities may be 
established.  38 C.F.R. § 3.303(c).  

Bilateral hearing loss.

The veteran contends that he developed a hearing loss during 
his military service where he served as a gunner, loader and 
driver of a tank.  He provided testimony at a January 2002 RO 
hearing and at a February 2005 videoconference hearing to the 
effect that he had no hearing problems prior to his entrance 
into the military.  After he left the military, he began to 
experienced problems particularly with the left ear that he 
believed to be related to his exposure acoustic trauma caused 
by firing the guns on his tank.  The veteran has expressed 
some concern that VA has not afforded the proper weight to 
his credible testimony.  His representative has directed the 
Board's attention to VAOGCPREC 3- 2003 (July 16, 2003) that 
is noted above.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records include a report of an 
entrance examination that shows that the left ear 
demonstrated a threshold of 40 decibels at 4000 hertz that is 
consistent with the regulatory definition for hearing loss 
disability.  Thus, clear and unmistakable evidence rebuts the 
presumption that the left ear was sound at the time of the 
veteran's entrance into active service.  The report of 
induction examination also shows that the right ear did not 
have thresholds above 5 decibels at all tested frequencies.  
Consequently, there is no evidence contained in the current 
record to rebut the presumption that the right ear was sound 
upon his entrance into active service.  

At the time of his June 1969 separation examination, 
audiometric testing revealed thresholds of 30 and 40 decibels 
at 3000 and 4000 hertz, respectively in the left ear.  In the 
right ear, the veteran showed 30 decibels at 4000 hertz, 
consistent with hearing loss disability as defined under 
38 C.F.R. § 3.385.  

Hearing loss disability was first demonstrated in the post 
service years in the report of the May 1998 VA audiometric 
examination that shows that the veteran had a speech 
reception score of 92 percent in the right ear.  Testing of 
the left ear did not meet the requisite criteria.  

The report of the April 2002 VA audiometric testing shows 
thresholds of 30 and 35 at 3000 and 4000 hertz in the right 
ear and of 30 to 45 decibels throughout in the left ear.  The 
speech recognition scores were 72 on the right and 68 on the 
left.  

Evidence of current disability clearly is supportive of the 
veteran's claim for service connection.  What is challenging 
in the veteran's case, is the presence of a medical opinion 
provided by the examiner in April 2002 who stated, in essence 
that the veteran's hearing loss was not related to the 
veteran's service.  

Before reaching this conclusion, the examiner indicated that 
he had reviewed the clinical record and stated that military 
test results indicated that at induction and at discharge a 
high frequency hearing loss both ears.  The examiner stated 
that this configuration appeared to be consistent with noise 
exposure or only a temporary threshold shift.  

The examiner also stated that subsequent VA audiograms were 
normal and did not support the presence of a permanent, high 
frequency hearing loss at the time of the veteran's 
separation from service.  On these bases, the examiner opined 
that the veteran's hearing loss was not aggravated by his 
military service and that the current diagnosis of hearing 
loss is not etiologically related to his active service.  

This statement is credible with respect to the left ear, as 
it comports with the clinical evidence in the veteran's 
claims folder.  The absence of evidence of hearing loss 
disability in the report of the May 1998 VA audiometric 
examination mitigates against a finding of an increase of a 
preexisting hearing loss.  Rather, the inservice complaints 
represented a temporary flare-ups of a preservice condition 
without evidence of worsening of the underlying condition.  
Consequently, the clinical evidence does not support a 
finding of aggravation of left ear disability in service.  

While the veteran's contentions including his credible 
testimony regarding the origin of his hearing loss in the 
left ear has been considered, such statements are probative 
only to the extent that a layperson can discuss personal 
experiences.  But, generally, laypersons cannot provide 
medical evidence because they lack the competence to offer 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The positive and negative evidence are not in relative 
equipoise in this case.  Instead, the preponderance of the 
evidence is against the claim for service connection for 
hearing loss in the left ear.  Thus, service connection is 
denied for the hearing loss in the left ear.  

With respect to the right ear, no evidence has been submitted 
to rebut the presumption that the veteran's ear was sound at 
the time of his entrance into military service.  In fact, the 
veteran has testified that he did not notice any hearing 
impairment prior to his military service.  The first 
documented evidence of hearing loss in the right ear was 
recorded at the time of the veteran's separation from 
service.  Hearing loss was confirmed post service 
examinations in May 1998 and April 2004.  

The Board finds that the positive and negative evidence is in 
relative equipoise with respect to whether that the veteran 
currently has a hearing loss in the right ear associated with 
injury, disease or event noted during his military service.  
Therefore, the benefit of the doubt doctrine is for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In view of the foregoing, entitlement to service 
connection for a right ear disability is granted.  

Degenerative joint disease of the left ankle.

In substance, the veteran contends that he has developed left 
ankle disability as a result of his pes planus.  He provided 
testimony at the February 2005 videoconference hearing to the 
effect that the alteration of gait caused by his flat feet 
has placed additional strain on his ankle.  In the 
alternative, the veteran testified that he twisted both his 
ankles in the military.  The veteran has expressed some 
concern that VA has not afforded the proper weight to his 
credible testimony.  

While the veteran's contentions and testimony regarding the 
origin of his left ankle disability has been considered, such 
statements are probative only to the extent that a layperson 
can discuss personal experiences.  But, generally, laypersons 
cannot provide medical evidence because they lack the 
competence to offer medical opinions.  See Grottveit, supra.  

The veteran's service medical records do not show that he 
sustained injury to the left ankle during his military 
service.  There is no indication of arthritis in the left 
ankle in the initial postservice year, and a March 1998 VA X-
ray examination report shows a normal left ankle.  

A June 1997 VA examination report shows that the veteran had 
a reduced range of motion in the ankles.  Nevertheless, 
remainder of the record does not verify the presence of 
underlying disability in the left ankle joint.  

The appellant has not brought forth any evidence showing he 
currently has arthritis of the left ankle.  In the absence of 
evidence of current disability, the evidence of record does 
not support a claim for service connection for a degenerative 
joint disease of the left ankle.  A service-connection claim 
requires evidence that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See Petersen v. West, 16 Vet.App. 173 
(1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Incidentally, the veteran is advised that service connection 
has not been established for a bilateral foot disability.  
Consequently, entitlement to service connection cannot be 
established based on any causal relationship with the 
nonservice-connected condition.  38 C.F.R. § 3.310(a).  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for degenerative joint 
disease of the left ankle.  

Bilateral knee disorder.

The veteran contends that his knee disability originated from 
his military service.  In February 2005, the veteran 
testified that while he was in the military, he experienced 
swelling of both knees.  In the alternative, the veteran 
contends that he has developed left ankle disability as a 
result of his pes planus.  The veteran has expressed some 
concern that VA has not afforded the proper weight to his 
credible testimony.  

While the veteran's contentions and testimony regarding the 
origin of knee disability has been considered, such 
statements are probative only to the extent that a layperson 
can discuss personal experiences.  But, generally, laypersons 
cannot provide medical evidence because they lack the 
competence to offer medical opinions.  See Grottveit, supra.  

The veteran's service medical records make no reference to a 
knee condition.  Nothing pertinent was revealed on medical 
examination for separation from service.  

The first documented evidence of knee disability is recorded 
in March 1973 when the veteran was evaluated for edema and 
pain in the left knee.  X-ray examination was consistent with 
hypertrophic degenerative arthritis of the left knee.  A 
statutory presumption of chronic disability is not applicable 
in this case, as arthritis is not shown to have been present 
to a degree of 10 percent prior within the initial 
postservice year.  

The veteran claim for service connection for service 
connection for left knee disability must fail as he has not 
brought for competent medical evidence of a nexus between 
current disability and injury, disease or event noted during 
his military service.  The record does not support a grant of 
service connection under 38 C.F.R. § 3.303(d).   

The veteran's claim for service connection for right knee 
disability must fail, as here is no current evidence of 
disability in the right knee.  Postservice examinations of 
the right knee including the March 1998 VA X-ray examination 
show normal findings.  A service-connection claim requires 
evidence that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See Petersen v. West, 16 Vet.App. 173 
(1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In addition, the veteran is advised that pes planus is not a 
service-connected disability.  Consequently, secondary 
service connection may not be established under the 
provisions of 38 C.F.R. § 3.310(a).  

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
bilateral knee disability.  

Degenerative disc disease of the lumbar spine.

The veteran contends that he is entitled to service 
connection for a low back disability.  He provided testimony 
at a January 2002 RO hearing and a February 2005 rating 
videoconference hearing.  The veteran testified that he 
experienced constant back pain while in the military.  He 
never sought treatment for his back until sometime in the 
1970s after his separation from service.  In the alternative, 
the veteran expressed the belief that his back disability 
developed as a result of the alteration of his gait caused by 
his bilateral foot disability.  The veteran has expressed 
some concern that VA has not afforded the proper weight to 
his credible testimony.  

At his videoconference hearing in February 2005, the veteran 
testified that he received treatment for his back disability 
while he was employed with the United States Post Office and 
that he had a workman's compensation claim prior to his 
dismissal from employment.  The veteran also stated that he 
is receiving Social Security disability.  In addition, the 
veteran reported that he was seen on numerous occasion for 
back complaints when he was employed as a truck driver.  He 
stated he could not recall the facilities where he had 
received treatment.  

The veteran's testimony regarding the origin of his low back 
disability has been considered and this evidence is probative 
to the extent that a layperson can discuss personal 
experiences.  But, generally, laypersons cannot provide 
medical evidence because they lack the competence to offer 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records contain no reference to back 
disability.  The first documented evidence of back disability 
is recorded in VA treatment records dated in September 1980, 
and records of VA and private treatment from that date do not 
show that the veteran's current back disability is associated 
with military service.  Some of these records indicate a date 
of onset of back complaints as late as 1983 and 1985.  

The April 2002 VA spine examination report shows that current 
disability is characterized as a congenital sacralization of 
the L5 on the left with pseudoarthrosis and arthritic 
spurring of L5.  The veteran did not allege back problems 
until 1970, after his separation from service.  The veteran 
stated that he did not recall having any treatment for his 
back during the military service.  The examiner noted in 
addition that the veteran's claims folder was not available.  

An additional examination was conducted in February 2003, as 
it was noted that the claims folder was not available to the 
examiner on the previous occasion.  In the latter 
examination, the veteran was found to have degenerative disc 
disease rather than congenital abnormality.  The examiner 
could find no clear indicators in the record that would 
associate the veteran's back pain with a service-connected 
event.  

The VA examination reports favor the veteran's claim only to 
the extent that they show that there is current disability.  
They are in all other aspects negative evidence because are 
not supportive of the veteran's claim for service connection.  
A diagnosis of a congenital abnormality precludes entitlement 
to service connection.  38 C.F.R. § 3.303(c).  Also, the 
veteran's admissions that he did not recall treatment in the 
military in service and that back complaints began after his 
separation from military are not supportive.  

The veteran's claim for service connection for a low back 
disability must fail as a result of the absence of evidence 
of injury or disease in service and the absence of a 
manifestation of arthritis within the initial postservice 
year.  He is advised that pes planus is not a service-
connected disability.  Consequently, secondary service 
connection may not be established under the provisions of 
38 C.F.R. § 3.310(a).  In view of the foregoing, the 
preponderance of the evidence is against the claim for 
service connection for degenerative disc disease of the 
lumbar spine.  



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duties to assist 
and notify him in August and November 2003 letters.  In these 
letter the RO afforded the him details about the sources of 
evidence that might show his entitlement to service 
connection.  Specifically, the veteran was informed of the 
allocation of burdens of obtaining the needed information.  
He was asked to tell VA about any other information or 
evidence he wanted it to get for him.  

The RO informed the veteran how he could prevail on his 
claims for service connection.  Also, at the February 2005 
videoconference hearing, the VLJ asked the veteran if he had 
any evidence in his possession.  The veteran responded that 
he did not.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Furthermore, in the instant case, the 
Board concludes that any errors of timing or content in the 
notices provided to the veteran were harmless.  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records and VA treatment records 
from the facilities identified by the veteran.  In addition, 
the RO obtained reports of treatment from Kaiser Permanente 
and records from the Social Security Administration that 
formed the basis of its favorable decision for disability 
benefits.  

The veteran has claimed RO did not comply with the previous 
remand.  The Board observes that there were two previous 
remands-in October 1998 and January 2001.  In the former 
remand, the Board directed the RO to clarify the veteran's 
representation, obtain medical reports from sources of 
medical treatment identified by the veteran and to review the 
veteran's claim for bilateral foot disability in light of 
Hodge v.  West, 155 F.3d 1356 (Fed Cir. 1998).  The Board 
agrees that a remand by confers on the veteran, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Nevertheless, a 
review of the record shows full compliance by the RO.  

In the latter remand, the Board directed the RO to provide 
VCAA notice to the veteran, to obtain reports of medical 
treatment from medical providers identified by him and to 
obtain VA examinations.  

The RO ask the veteran to clarify his representation in a 
October 1998 letter.  VA made attempts to obtain records from 
medical providers identified by the veteran.  VA was 
unsuccessful in obtaining records from the United States 
Postal Service, Dorothy Mae Medical Center, and Cotton Belt 
Railroad.  Each of these institutions responded that the 
veteran's records were no longer available.  The request for 
records sent to Dr. Washington was returned as undeliverable.  
Finally, VA examinations were conducted in April 2004.  In 
view of the foregoing, VA has satisfied its duties to inform 
and assist the veteran at every stage of this case.  
Therefore, he is not be prejudiced by the Board's proceeding 
to the merits of the claim.  





ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right 
shoulder disability.  To this extent the appeal is allowed.  

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for pes planus 
with hallux valgus callosities and degenerative arthrosis.  

Service connection for hearing loss of the right ear is 
granted.  

Service connection for hearing loss in the left ear is 
denied.  

Service connection for degenerative joint disease of the left 
ankle is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for degenerative disc disease of the 
lumbar spine is denied.  



REMAND

The Board finds that additional development is necessary 
prior to completing development with respect to the remaining 
issues.  

Right Shoulder Disability.  

Additional development is necessary before the Board can 
reach a decision on service connection for a right shoulder 
disability.  The veteran's service medical records document 
right shoulder dislocation.  In addition, the May 2002 
statement from Dr. Verma suggests the inservice origin of 
chronic disability and a continuity of symptoms characterized 
by recurrent dislocations.  The Board observes that a remand 
is required with respect to claim for service connection the 
right shoulder disability, as service medical records 
indicate treatment, raising possibility that medical 
examination might aid in substantiating service connection 
claim.  See Duenas v. Principi, 18 Vet.App. 512 (2004).  

Right Ankle Disability.  

Similar circumstances pertain to the right ankle disability.  
His service medical record show that in June 1968 the veteran 
was treated for twisted his right ankle sustained while 
playing softball.  A May 2005 statement from Dr. Verma shows 
that there is a current diagnosis of tarsal tunnel syndrome.  
An examination would be helpful in order to determine if the 
veteran currently has a right ankle disability that may be 
associated with injury, disease or event noted during his 
military service.  See, Duenas, supra.  

Depression.  

The veteran contends that he is entitled to service 
connection for depression claimed to be secondary to his 
hearing loss.  In view the grant of service connection 
disability in the right ear, additional development, 
including a psychiatric examination to obtain a nexus opinion 
is required.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  Afford the veteran a VA joints 
examination in order to determine the 
current nature and etiology of any right 
shoulder and right ankle disability.  
Accomplish all indicated special studies 
and tests.  Make the claims folder 
available to the examiner for use in 
studying the case.  Based on a review of 
the clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has right 
shoulder or right ankle disability 
associated with injury, disease or event 
noted in his military service.  In 
particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's existing right shoulder or 
right ankle disability is causally 
related to the veteran's military 
service?  The clinical basis for the 
opinion should be set forth in detail.  

2.  Afford the veteran a VA mental 
disorders examination in order to 
determine the current nature and etiology 
of any existing mental disorder, 
including depression.  Accomplish all 
indicated special studies and tests.  
Make the claims folder available to the 
examiner for use in studying the case.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has a mental disorder, 
including depression, associated with 
service-connected hearing loss.  In 
particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's mental disorder, including 
depression associated with service-
connected hearing loss?  The clinical 
basis for the opinion should be set forth 
in detail.  

3.  Thereafter, the RO should 
readjudicate the claims, including TDIU 
in light of the additional development.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


